Title: Stephen Cathalan to Thomas Jefferson, 19 March 1816
From: Cathalan, Stephen
To: Jefferson, Thomas


            
              My Dear & most Respected Sir!
               Marseilles the 19th March 1816
            
            I have the honor of Confirming you my last Respects of the 15th Ulto by the Brig Pilot of Philada Alexer Dixon Master, beared of one Case Conting 50 Bottles White hermitage wine & one Box Maccaroni to be  Consigned to the Collector of the District of that City, and as pr Invoice amounting to F 248.02—and pr Bill of Loading;—herein Inclosed, I Remit you the Invoice of 4 Boxes or Cases Containing each 50 Btls old Red Wine of Bellet (Nice) which I have at Last Received from the Successors of Sasserno of nice, amounting to F 346—which as pr Bill of Loading, Inclosed in my Letter to the Collector of the district of Alexandria, virginia, by the Brig Agenoria of Warren, Cyril Martin Master, bearer of this, I have Shipped on the Said Brig, Bound for alexa to be Consigned to the Said Collector, to be forwarded by him to you.
            I have recommended to Said Collector to Return me  the  Aquit a Caution  of this Customhouse duly Discharged by the Consul of France in that district, as in order to Save the heavy duties of Import of this now a foreign wine for France, I entered it in to Real enterpot of the Customs, & for Reéxportation a Broad, & this instrument is my Bond to prove it has been Landed in to forreign Country, & I would Incur the Penalties & fine, therein mentioned, Should I not be enabled to Return it to this custom house Regularly Discharged; for tho’ Marseilles appears to be enjoying of a Frée Port & it’s territory, it is only Called So, the only advantage, is, that the Foreign (& of Course the American) vessels are, Since it’s Reéstoration Exempted of Paying in this Port the Tonage Duty, while they Continue to Pay it, as before, in all the Ports of France F 4. 12 Cmes /—pr Ton; The Permits from the Customhouse to Land & to Ship Goods, Provisions &ca which Costed ƒ 1–10:/– Each are now delivered Gratis; The whole together which amounted high enough, is a good Economy, for forcing vessels & their inward & outwards Cargoes;—I Reffer you to the Inclosed Pamphlet Just Published; on the question of the Frée Port & Territory of Marseilles;
            I hoped I could have Sent you by this Same opportunity the wine of Roussillon, but Since my Last, I have not heard from Mr Fois Durand of Perpignan about it; I hope however it will Soon Reach me; I beg your Refference to the letter herein Inclosed Copy of the Letter that Mr Spreafico has wrote me, in Sending me the Invoice of the wine, about the U.s. Consulate at nice, in favor of the Son of Sasserno; he adds that he hopes that you will be Satisfied of the quality of the wine of Nice, which, at my Request, he has charged at the Same Price of the Parcel I Sent you in october 1807 =Tho’ on account of the Great demand for England & a Broad, & the Late Bad Crops it has much Risen, in Price=—
            as Soon as I was Informed that our mutual Friend James Monroe Esqr had been appointed Secretary of State; I wrote him on the 21st October 1811 a Letter of Congratulation &ca &ca &  Since Several others on the Pending affairs of this U.s. Consulate all thro’ our Ministers or chargé d’affaires at Paris, with Copies Thro’ the American Consul at Bordeaux, but owing, no Doubt, to Wars & more Important affairs, I have not been honored, hitherto, with a Line from him, as it had been the Case with his Predecessor Rert R. Smith;—
            
            however, as he directed in the year 1814, our Minister Pleny at Paris to Pay me the old Balance of my advances towards the Governt of the U.s. out of which he had Rejected the Interests, with Several other Items of Little Consequence but however due to me, & Lawfully charged in my Statments, which had been Reimbursed to me in all my anterior ones by his Predecessors;
            This Prompted me to write him Fully on  the  25th Sepber 1814, Informing him that I was at Same time adressing Separately my Just claims to the President, on that & other Subjects, the whole under Cover of his Excy Wam H. Crawford our Minister Pleny at Paris, & Copies Thro’ Bordeaux; which were dispatched after the Peace of Ghantz with their own Dispatchs;—herewith is the Copy of my Said adress to the President, in which you will observe that I made use in my Behalf of Some Expressions, of your own, in  Your Letter to me of the 29th June 1807—; hopping that you will excuse my Such Liberty;—
            Tho’ I have not yet Received, as yet, any advice that those objects Rejected  being have been Redressed, I hope however, that the New Minister Pleny of the U. States, Soon Expected at Paris, will be Soon Instructed by the Executive to pay them to me, as well as my further advances, tho’ Small, with the Interests, as Since h. E. W. H. Crawford Left Paris, Mr hry Jackson, he Left as chargé d’affairs of the U.s. at Paris, Informed me that  =he was not Instructed to Pay any Consular Expences, Excepted Except the annual Salary of D 2000—to the Consul of the united states at Paris,= which as I wrote  him, in answer, I Think Rather high, Since he has not any more American Prises to deffend before the Council of Prises at Paris, he not being Consul Gnl to whom the other Consuls in France are to Resort, or to Render accounts, while the U. states’s Legation in Paris appears, now, to me, to Sufficient, & he having, as we have, his Casual Feés, on his Consular fee Seal & Signatures besides;
            The Fact is, my Dear sir, as it is Stated in my Letters & vouchers to the Secrry of State, James Monroe, that I have not only used of the Greatest Economy in my Supplies towards the Distressed Seamen during the orders in Council & Decrées of Berlin & Milan in force, but that, I was Even Reimbursed for Part of my Said advances towards Some of Said Seamen, by the Governt of Bonaparte & his Privateers, which Sums I have Passed on the Credit of the Govnt of the U. States, on the Days I was Paid, I bonifying the Interests on So much Recovered;—but is it Just they Should not allow me the Interest’s Balance, Resulting from Six years upwards on my own advances? & this in a Period that the Casual Fees of my Consulate could not amount all together to one hundred Dollars pr annum, & While I was however, much Busied on account of these Distressed Seamen, Employing a Secretary at Thrée hundred Dollars pr annum Salary, the whole time, writing with me, Claiming, running about, to attend to Said Seamen & to the affairs Pending in this Consulate, Even  Borowing money to go on, I having Lost great deal in these Circumstances, instead of waining, while my landed Properties in great Part unrented, did not Render Enough to pay the Taxes Imposed upon, or to keep them in Repairs,! I Could then, I Think State with Propriety, in my adress, that I am Poorer than before,! as I could not nor cannot, now, with Decency Lessen too much my Expences nor hospitality, towards the Americans, for their Credit, as Capn Greene of the Scher Grace Ann, Greene of New York, Capn John Holman of the Brig Star of Salem (whose names & vessels have been mentioned in the notes of James Monroe to the British Minister at washington), have experienced in the year 1810 & 11 & Can be witnesses as Some others & Lately Mr C. D. Coxe late Consul at Tunis, while in this Place & in my Consular house.
            Should then it be the case against my Expectation, that when this will Reach, Redress Should not have been  Granted to me, I beg Leave to Rely on your kind assistance, Interference & Protection, near the President & the Secry of State, to cause them to be Settled in a fair Just & Generous Way.—as you are So kind as to take Interest on me & my Family, I must Inform you that in october 1808 my Daughter & Son in Law found Proper to Part from my house, my mother & me in taking an other for themselves, we were happier & more Peaceably! but unfortunately on the 21st January 1810—I Lost my mother at 88 years age, and as I could not Remain alone in my house, I followed  her previous advice, in Contracting a Second marriage, to which they opposed So far as to abuse of the authority of the Duke of   otrante Fouché minister of the Police Generale at Paris against my then future wife; I Started for Paris &  Soon took away all the opposition, & married;—everything was forgiven from our Part, & at the Sollicitation of my wife I visited  Several times my Daughter but She has always Refused obstinately to See her & to Come to my house; of Course we Are rather Cold together;—her husband Dead of a Pulmony the 23d Dber Last, leaving a Daughter & a Boy with an handsome fortune for this city. I have not any children  from my Second Wife 40 years age, but we Live happy and as Comfortably as Possible.—you will thus observe that my Family is but Short & that you are happier & better Rewarded by yours Larger  in number than mine & more Gratefull!
            Wishing you a Continuation of Good health & enjoyment.
            
              I have the honor to be with Great Respect my Dear Siryour most obedt and affectionate Servant
              Stephen Cathalan,
            
          